ON APPELLEES’ MOTION FOR REHEARING
GLICKSTEIN, Judge.
Motion for rehearing is denied. We wish to acknowledge, however, that, contrary to a statement found in the opinion in this case entered March 4, 1987, both appellant and appellees wrote in their briefs in some detail about the opinion in B & J Holding Corporation v. Weiss, 353 So.2d 141 (Fla. 3d DCA 1977). We regret our misstatement as to this, which we think arose when a part of the text was edited out of the draft opinion and some of the remaining content was rearranged.
DELL and STONE, JJ., concur.